Cite as 2014 Ark. App. 25

                ARKANSAS COURT OF APPEALS
                                      DIVISION II
                                      No. CR-13-94


JEREMY LEON STOCKTON                             Opinion Delivered   January 15, 2014
                   APPELLANT
                                                 APPEAL FROM THE SEBASTIAN
V.                                               COUNTY CIRCUIT COURT,
                                                 FORT SMITH DISTRICT
STATE OF ARKANSAS                                [NO. CR-97-768, CR-00-45, CR-00-
                                APPELLEE         587, CR-04-959]

                                                 HONORABLE STEPHEN TABOR,
                                                 JUDGE

                                                 REBRIEFING ORDERED; MOTION
                                                 TO WITHDRAW DENIED



                             BILL H. WALMSLEY, Judge

       Pursuant to Anders v. California, 386 U.S. 738 (1967), and Arkansas Supreme Court

Rule 4-3(k)(1), appellant Jeremy Stockton’s counsel has filed a no-merit brief and a motion

to withdraw asserting that there are no non-frivolous arguments that would support an appeal.

We are unable to consider the appeal at this time, however, because the brief is not in

compliance with Arkansas Supreme Court Rule 4-2(a) or Rule 4-3(k)(1).

       Appellant appeals from the November 5, 2012 order revoking his suspended

imposition of sentence (SIS) on five counts in four separate cases: theft by deception

(CR-1997-768), second-degree forgery (CR-2000-587), theft by receiving (G-CR-2000-45),

residential burglary (CR-2004-959), and theft of property (CR-2004-959). Appellant filed

a notice of appeal on November 8, 2012. An amended sentencing order was entered on
                                  Cite as 2014 Ark. App. 25

November 14, 2012, to correct clerical errors.

       This court has stated that the record on appeal is limited to what is included in the

briefs and the abstract, and the burden is on the appellant to provide an abstract and

addendum that complies with Rule 4-2. Dorsey v. State, 2010 Ark. App. 742. Arkansas

Supreme Court Rule 4-2(a)(8)(A) requires the addendum to include the order from which

the appeal is taken. Here, the addendum does not include the sentencing order or the

amended sentencing order being appealed. Counsel has also failed to include in his addendum

the judgment and disposition order for case CR-2004-959 along with the terms and

conditions for appellant’s SIS in that case. For these reasons, we must order rebriefing to

include these documents necessary for appeal.

       Furthermore, appellant’s counsel has failed to discuss all adverse rulings in the argument

section of his brief. Rule 4-3(k)(1) provides that “the brief shall contain an argument section

that consists of a list of all rulings adverse to the defendant made by the circuit court on all

objections, motions and requests made by either party with an explanation as to why each

adverse ruling is not a meritorious ground for reversal.” Counsel has failed to address two

adverse rulings made on objections during defense counsel’s examination of witnesses. A

no-merit brief that fails to address an adverse ruling does not satisfy the requirements of Rule

4-3(k)(1) and must be rebriefed. Dorsey, supra.

       Accordingly, we order appellant to file a substituted brief containing all adverse rulings

and a substituted addendum containing all relevant documents. Counsel has fifteen days from

the date of this opinion in which to file a substituted brief. Ark. Sup. Ct. R. 4-2(b)(3). The


                                               2
                                  Cite as 2014 Ark. App. 25

briefing deficiencies set forth in our opinion are not to be taken as an exhaustive list, and we

urge counsel to carefully examine the record and review the rules before resubmitting a brief.

       Rebriefing ordered; motion to withdraw denied.

       GLOVER and VAUGHT, JJ., agree.

       Evan C. Bell, for appellant.

       No response.




                                               3